Citation Nr: 0203616	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as a surviving spouse of the 
veteran for purposes of Department of Veterans Affairs (VA) 
death benefits.

WITNESSES AT HEARING ON APPEAL

Appellant and A. P.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran, who had active service from August 1964 to March 
1969, died in December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the VA 
Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in December 
1968.

2.  The veteran and the appellant were divorced in December 
1987, and did not thereafter again enter into marriage 
together prior to the veteran's death.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA death benefits.  
38 U.S.C.A. §§ 101, 103, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.50(a)(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 1991 & Supp. 
2001).  The appellant has been provided with a statement of 
the case informing her of the governing legal criteria, the 
evidence considered, and the reasons for the decision 
reached.  She has also been afforded a personal hearing.  
Therefore, the VA has complied with the VCAA and the Board 
concludes that it may now proceed, without prejudice to the 
appellant, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993),  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  Souse means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  
Except as otherwise provided, surviving spouse means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death.  38 C.F.R. 
§ 3.50(b).  

The record reflects that the appellant and the veteran were 
married in December 1968 and divorced in December 1987.  The 
record indicates that they did not remarry after their 
divorce in December 1987 and that they remained divorced at 
the time of the veteran's death in December 1990.  

The appellant has indicated that it was the veteran who 
desired the divorce and that neither she nor the veteran 
remarried after the divorce.  The appellant has also 
indicated that she continued to do things for the veteran 
after the divorce, including caring for him when he was sick 
at a VA hospital, as well as washing his clothes.  She has 
further reported that they did not ever live together after 
the divorce.  It is not asserted that they ever entered into 
a marriage following the December 1987 divorce.

In light of the evidence of record, the appellant's appeal 
must be denied on the basis that she has failed to state a 
claim which may be granted.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The pertinent facts are not in dispute.  
These facts are that the appellant and the veteran were 
divorced in December 1987, did not thereafter remarry, and 
remained divorced at the time of the veteran's death in 
December 1990.  Therefore, the appellant cannot meet the 
criteria of being the surviving spouse of the veteran and her 
appeal must be denied on the basis of failure to state a 
claim upon which relief can be granted.  Id. 


ORDER

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA death benefits and 
the appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



